       Case 4:19-cr-00029-BMM Document 140 Filed 05/08/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                       Cause No. CR 19-29-GF-BMM
                                                          CR 19-30-GF-BMM
              Plaintiff,

       vs.                                         ORDER REGARDING
                                                DEFENDANT’S MOTION TO
LUKE JOHN SCOTT, SR.,                           SUPPRESS AND MOTION IN
                                                       LIMIINE
              Defendant.


      The Indictment in CR-19-29-GF-BMM charges Defendant Luke John Scott,

Sr. (Scott) with assault resulting in serious bodily injury and felony child abuse.

(CR-19-29-GF-BMM, Doc. 1.) The Superseding Indictment in CR-19-30-GF-

BMM charges Scott with aggravated sexual abuse and assault with intent to

commit murder. (CR-19-30-GF-BMM, Doc. 42.) The Court allowed Scott to

proceed pro se in both cases after having conducted a Faretta hearing to assess

whether Scott undertook knowingly, intelligently, and voluntarily his decision to

represent himself. (CR-19-29-GF-BMM, Doc. 73 at 1-2 & CR-19-30-GF-BMM,

Doc. 72 at 1-2.) Trial is currently scheduled in CR-19-29 on August 11, 2020, and

in CR-19-30 on August 25, 2020. (CR-19-29-GF-BMM, Doc. 102 & CR-19-30-

                                          1
       Case 4:19-cr-00029-BMM Document 140 Filed 05/08/20 Page 2 of 4

GF-BMM, Doc. 100.)

      Scott has now filed what he fashions as an ex parte motion to suppress (CR-

19-30-GF-BMM, Doc. 127) and a motion in limine to suppress his statements to

law enforcement (CR-19-30-GF-BMM, Doc. 129). The Court is aware of no basis

to permit a party to file an ex parte motion to suppress and Scott provides none.

The Court directs the Clerk of Court to unseal the motion (CR-19-30-GF-BMM,

Doc. 127) and file it in the regular course. The Court further directs the

government to respond to Scott’s motion to suppress.

      The Court would note that it appears that Scott seeks to suppress statements

that he made to law enforcement, statements from law enforcement to obtain arrest

warrants, and testimony from law enforcement to the grand jury. (CR-19-30-GF-

BMM, Doc. 127.) Scott also has filed what he labels as “Defendant’s Exhibit List

for Franks Hearing” in both CR-19-29 and CR-19-30. (CR-19-29-GF-BMM, Doc.

137 & CR-19-30-GF-BMM, Doc. 128.) This list appears to relate to Scott’s motion

to suppress in CR-19-30, Doc. 127.

      The Court assumes that Scott refers to the decision of the U.S. Supreme

Court in Franks v. Delaware, 438 U.S. 154 (1978). The Supreme Court addressed

a challenge to the affidavit attached to a search warrant application. Franks, 438

U.S. at 155-156. To succeed on a Franks claim, a defendant must show (1) that a

law enforcement official deliberately or recklessly included a false statement or
                                          2
        Case 4:19-cr-00029-BMM Document 140 Filed 05/08/20 Page 3 of 4

omitted a true statement from the warrant affidavit, and (2) establish that the

warrant affidavit would not establish probable cause if the false or omitted

information was omitted from the analysis. United States v. Perkins, 850 F.3d

1109, 1116 (9th Cir. 2017). A defendant may receive a Franks hearing, however,

only if they make “a substantial preliminary showing” on both prongs of the

Franks analysis. The party must then satisfy both prongs by a preponderance of

evidence at the Franks hearing. United States v.Chavez-Miranda, 306 F.3d 973,

979 (9th Cir. 2002).

      The Court directs the government, in its response, to address the issue of

whether a search pursuant to a warrant took place in this case. If no search took

place, the government should address whether a Franks-type attack can be made

either on an affidavit in support of an arrest warrant (if one issued in this case) or

on testimony of law enforcement officers to the grand jury. Finally, if Scott may

mount a Franks-type attack in this case, the government should address whether

Scott has made “a substantial preliminary showing” on both prongs of the Franks

analysis.

      With respect to Scott’s motion in limine (CR-19-30-GF-BMM, Doc. 129), it

appears that Scott seeks to assert his rights under the Fourth Amendment to

suppress statements obtained from him by law enforcement. Scott alleges that the

law enforcement officers obtained his statements while he was “intoxicated” and
                                           3
        Case 4:19-cr-00029-BMM Document 140 Filed 05/08/20 Page 4 of 4

through the use of “tricks and artifices.” (Id. at 2.) Scott also seeks to suppress

statements that he made in a later interview with the FBI and a Fort Peck Tribal

Criminal Investigator and physical evidence that he apparently provided to these

law enforcement officers. (Id. at 5.) The government should construe Doc. 129 as a

motion to suppress and respond accordingly pursuant to the Federal Rules of

Criminal Procedure.

      The Court will review the government’s responses to determine whether a

hearing will be necessary to resolve these motions.

      It is ORDERED that the Clerk of Court will unseal Scott’s motion to

suppress (CR-19-30-GF-BMM, Doc. 127) and file it in the normal course.

      DATED this 8th day of May, 2020.




                                           4
